[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] AMENDED MEMORANDUM OF DECISION de PLAINTIFF'S MOTION FOR CONTEMPT POST JUDGMENT/ MOTION FOR ORDER, POST JUDGMENT (#166)
The memorandum issued on February 2, 2000 that ruled on motion # 166 is amended by restating the second sentence of the first paragraph to read as follows:
    "A new hearing on the educational needs of the minor may be necessary to determine what is in her best interests, cf.  Hardisty v. Hardisty, 183 Conn. 253 (1981)."
The sentence is amended to delete the mandatory language in the original sentence.
HARRIGAN, J.